Title: To George Washington from Richard Henry Lee, 26 November 1775
From: Lee, Richard Henry
To: Washington, George



Dear General
Philadelphia 26th Novr 1775

As Mr Custis can furnish you with an exact account of our affairs in Virginia, it will be unnecessary for me to say any thing on that subject. Proper persons will certainly and presently be appointed, under proper regulations, to determine on sea Captures. I heartily congratulate you on the surrender of St Johns. That of Montreal must, I think, quickly follow, because it is quite defenceless, and because the far greater part of the Canadians are surely on our side. If Colo. Arnold meets with success at Quebec, we shall be in a fine posture to receive our enemies next spring. I have been strongly inclined to think that the design of this last reenforcement to Boston, is intended for something decisive this fall. Their credit, their necessities, and many other considerations seem to render an attempt on yr lines probable. I make no doubt but the most effectual guard will be taken to render this attempt fatal to its Authors. It is impossible that vice can so triumph over virtue, as that the Slaves of Tyranny should succeed against the brave and generous Assertors of Liberty, and the just rights of humanity.
We expect every day to hear from England, but no intelligence has come from thence since I wrote you last.
I heartily wish you a happy meeting with your Lady who leaves this place tomorrow for Cambridge. I am, with singular esteem, dear Sir Your most affectionate and obedt Servant

Richard Henry Lee



P.S. We have sent a Committee to Canada to invite Delegates here and to settle the affairs of that Army.

